

EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
January 11, 2010, effective as of December 23, 2009 by and between GMH Holding
Company, a Delaware corporation (the “Company”), and Dan McCarthy (“Executive”).
 
WHEREAS, the Executive originally entered into this employment agreement on
December 23, 2004 (the “Original Agreement”) in connection with the consummation
of the transactions contemplated by the Agreement and Plan of Merger dated as of
such date (as amended from time to time, the “Merger Agreement”) by and between
Gallarus Media Holdings, Inc. (“Gallarus”), the Company, GMH Acquisition Corp.,
and solely for certain limited purposes, ABRY Partners, LLC; and
 
WHEREAS, the parties to the Original Agreement wish to revise their
understandings set forth in the Original Agreement.  Capitalized terms used
herein and not otherwise defined have the meanings assigned to such terms in
Section 13 hereof.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Employment. The Company will employ Executive, and Executive accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement, for the period beginning on the date hereof and ending as provided in
Section 5 (the “Employment Period”).
 
2. Position and Duties.  During the Employment Period, Executive will serve as
Chairman of the Board of Directors of the Company (the “Board”) and as the Chief
Executive Officer of the Company and its Subsidiaries, and render such
managerial, supervisory and other executive services to the Company and its
Subsidiaries as are from time to time necessary in connection with the
management and affairs of the Company and its Subsidiaries, in each case subject
to the authority of the Board.  Executive will devote his best efforts and
substantially all of his business time and attention (except for permitted
vacation periods and reasonable periods of illness or other incapacity) to the
business and affairs of the Company and its Subsidiaries.  Executive will report
directly to the Board.  All other employees of the Company and its Subsidiaries
will report, directly or indirectly, to Executive.  Executive will perform his
duties and responsibilities to the best of his abilities in a trustworthy and
businesslike manner.
 
3. Salary and Benefits.
 
(a) Salary.  Unless otherwise agreed by the Executive and the Company, during
the Employment Period, the Company will pay Executive an amount equal to
$480,000 per annum (as in effect from time to time, the “Salary”) as
compensation for services.  The Salary will increase per annum by an amount
equal to 5% of the annual amount of the Salary in effect prior to such increase,
effective on the first day of January of each year, starting on January 1, 2011;
provided in each case that the Board has made the determination that the
financial performance of the Company can support such an increase.  The Salary
will be payable in regular installments in accordance with the general payroll
practices of the Company and its Subsidiaries.
 


     

 
 
 
 

--------------------------------------------------------------------------------

 

(b) Benefits.  During the Employment Period, the Company shall provide Executive
with family health and dental, life, long-term disability and Directors’ and
Officers’ liability insurance and other benefits offered under such plans as the
Board may establish or maintain from time to time for senior executive officers
of the Company and its Subsidiaries (collectively, the “Benefits”).  Executive
shall be entitled to four (4) weeks of paid vacation each year.
 
(c) Reimbursement of Expenses.  During the Employment Period, the Company will
reimburse Executive for all reasonable out-of-pocket expenses incurred by him in
the course of performing his duties under this Agreement which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses.  Reimbursement by the Company for the
expenses set forth in above will be subject to the Company’s requirements with
respect to reporting and documentation of such expenses.  In addition, the
Company shall reimburse Executive for all reasonable third-party professional
fees incurred by Executive in connection with the review of the Agreement, up to
an aggregate amount equal to $10,000.
 
4. Performance Bonus and Other Bonus.
 
(a) Executive shall be eligible to receive an annual performance bonus (the
“Performance Bonus”).  The amount of such Performance Bonus, if any, shall be
determined as a function of EBITDA growth, which is calculated as (x) the
difference between (A) the EBITDA of the Company for the fiscal year for which
the Performance Bonus is being determined less (B) the greater of (1) the
Company’s EBITDA for the previous fiscal year or (2) the Company’s EBITDA for
any prior fiscal year starting with the 2010 fiscal year (each as determined by
the Company’s audited financial statements) (the “Base EBITDA”), divided by (y)
the Base EBITDA, in accordance with the table set forth below.  Executive shall
earn the Performance Bonus, if any, as a percentage of the annual amount of the
Salary then in effect.
 
EBITDA GROWTH
% of Salary
Equal to or greater than 0% but less than 2.5%
0
Equal to or greater than 2.5% but less than 5.0%
15
Equal to or greater than 5.0% but less than 7.5%
30
Equal to or greater than 7.5% but less than 10.0%
50
Equal to or greater than 10.0% but less than 12.5%
75
Equal to or greater than 12.5% but less than 15.0%
100
Greater than 15%
125



 
In calculating EBITDA for purposes of this Section 4 the effect of any
businesses acquired during the relevant period will be removed from the
calculation of the current fiscal year EBITDA by removing an amount of EBITDA
consistent with the acquired business’ EBITDA value used in calculating the
purchase price of the acquired business, which includes anticipated effects of
business synergies.   Any Performance Bonus earned by Executive shall be paid
promptly after delivery to the Board of the audited financial statements for the
fiscal year in question.
 

 
 

--------------------------------------------------------------------------------

 



 
(b) The Board may, in its sole discretion, at any time reset the Base EBITDA or
methodology used adjust for acquisitions during the course of a fiscal year.
 
5. Termination.
 
(a) The Employment Period will commence on the date hereof and will continue
until the earlier of: (i) the fifth anniversary of the date hereof; (ii)
Executive’s resignation, death or disability or other incapacity (as reasonably
determined by the Board in good faith, such determination being based upon the
report of a physician selected by the Board and reasonably acceptable to
Executive if Executive so requests.  In such event, Executive agrees to make
himself reasonably available for examination by the physician selected by the
Board); or (iii) the giving of notice of termination by the Company or a
majority of the members of the Board (A) for Cause or (B) for any other reason
or for no reason (a termination described in this clause (iii) (B) being a
termination by the Company “Without Cause”).  For the purposes of this
Agreement, “Cause” shall mean (a) conviction of, or a plea of guilty or
no-contest or similar plea with respect to, a felony or the commission of any
act or omission involving actual fraud or embezzlement with respect to the
Company or any of its Subsidiaries, (b) conduct bringing the Company or any of
its Subsidiaries into substantial public disgrace or disrepute, (c) willful
misconduct or breach of fiduciary duty with respect to the Company or any of its
Subsidiaries or (d) material breach of Section 2, 7 or 8 of this Agreement
(provided, that to the extent a material breach of Section 2 of this Agreement
may be cured, Executive shall have 20 business days to cure such breach from the
date on which the Board delivers written notice to Executive reasonably
identifying such breach).
 
(b) In the event of Executive’s resignation (other than within 30 days of a Good
Reason Event), death, disability or other incapacity or the termination of the
Employment Period for Cause or in connection with a Sale of the Company,
Executive will not be entitled to receive his Salary or any fringe benefits or
Performance Bonus for periods after the termination of the Employment Period
but, in the case of death, disability or other incapacity, Executive will be
entitled to receive a pro rata portion of his Performance Bonus for the period
during which Executive was employed by the Company at the time the Performance
Bonus would normally be paid and based upon the Company’s actual performance for
the relevant fiscal year.  In the event the Employment Period is terminated by
the Company Without Cause, or by Executive within 30 days after a Good Reason
Event, then so long as Executive continues to comply with Sections 7, 8 and 9,
Executive shall be entitled to receive (i) severance payments in an aggregate
amount equal to two year’s Salary based on the Salary in effect at the time the
Employment Period is terminated and (ii)(x) Benefits at the same level and on
the same terms as they are provided from time to time to the Company’s senior
management employees, for a period equal to two years from the date of such
termination to the extent that such benefits are available to Executive after
termination under the Company’s benefit plans then in effect or (y) Benefits
required to be provided pursuant to COBRA continuation coverage for a period
equal to the period such COBRA continuation coverage is available to Executive;
provided if the maximum period of time that such COBRA coverage is required to
be provided based upon Executive’s type of loss of coverage event is less than
two years, the Company shall pay the full amount of such COBRA premium for the
period of such available continuation coverage.  Any such severance payments
paid to Executive by the Company will be paid in equal monthly installments;
provided, that Executive shall be required to sign a release of all past,
present and future claims against the NCI Companies and their respective
officers, directors, members, shareholders, employees and Affiliates (as defined
below) as a condition to receiving such payments and benefits.
 
6. Resignation as Officer or Director.  Upon the termination of the Employment
Period, Executive will automatically and without further action be deemed to
have resigned each position (if any) that he then holds as an officer or
director of the Company or any of its Subsidiaries (including his membership on
the Board).
 

 
 

--------------------------------------------------------------------------------

 

7. Confidential Information.  Executive acknowledges that the information,
observations and data that have been or may be obtained by him during his
employment relationship with, or through his involvement as a stockholder or
director of, the Company or any Subsidiary or predecessor thereof (each of the
Company, any Subsidiary or Affiliate or any such Affiliate predecessor being an
“NCI Company”), prior to and after the date of this Agreement concerning the
business or affairs of the NCI Companies (collectively, “Confidential
Information”) are and will be the property of the NCI Companies.  Therefore,
Executive agrees that he will not disclose to any unauthorized Person or use for
the account of himself or any other Person any Confidential Information without
the prior written consent of the Company (by the action of the Board), unless
and to the extent that such Confidential Information has become generally known
to and available for use by the public other than as a result of Executive’s
improper acts or omissions to act, or is required to be disclosed by
law.  Executive will deliver or cause to be delivered to the Company at the
termination of the Employment Period, or at any other time the Company or any of
its predecessors or Subsidiaries may request, all memoranda, notes, plans,
records, reports, computer tapes and software and other documents and data (and
copies thereof) containing or relating to Confidential Information or the
business of any NCI Company which he may then possess or have under his control.
 
8. Non-Compete, Non-Solicitation.
 
(a) Non-Compete.  Executive acknowledges that during his employment relationship
with, or through his involvement as a stockholder or director of, any NCI
Company he has and will become familiar with trade secrets and other
Confidential Information concerning such NCI Companies, and with investment
opportunities relating to the Business, and that his services have been and will
be of special, unique and extraordinary value to the foregoing
entities.  Therefore, Executive agrees that, during the Employment Period and
for a period of two years thereafter (the “Noncompete Period”), he will not
directly or indirectly own, manage, control, participate in, consult with,
render services for, or in any other manner engage in any business, or as an
investor in or lender to any business (in each case including on his own behalf
or on behalf of another Person) which constitutes or is competitive with the
Business (as and where the same is conducted or proposed to be conducted (if
actions have been taken by any NCI Company to implement the proposed business)
by the NCI Companies during the Employment Period, or as of the end of the
Employment Period if the Employment Period has then ended).  Nothing in this
Section 8 will prohibit Executive from being a passive owner of less than 5% of
the outstanding stock of a corporation of any class which is publicly traded, so
long as Executive has no direct or indirect participation in the business of
such corporation.  By initialing in the space provided below, Executive
acknowledges that he has read carefully and had the opportunity to consult with
legal counsel regarding the provisions of this Section 8(a).  /s/ D.M.[INITIAL].
 
(b) Non-Solicitation.  During the Noncompete Period, Executive will not directly
or indirectly (i) induce or attempt to induce any employee, any individual who
has agreed to be or within one year of such solicitation, employment, offer,
retention, interference or enticement has been, employed or retained by any NCI
Company, or any independent contractor (including, without limitation, any
independent distributor or associate publisher) of any NCI Company to leave the
employ or contracting relationship with such entity, or in any way interfere
with the relationship between any such entity and any employee or full-time
independent contractor thereof, or (ii) induce or attempt to induce any
customer, supplier or other business relation of any NCI Company to cease doing
business with such entity or in any way interfere with the relationship between
any such customer, supplier or other business relation and such entity.  So long
as Executive complies with Sections 7 and 8(a), nothing in this Section 8(b) is
intended to prohibit the Executive or any Person with which he becomes
affiliated after the Employment Period from doing business with customers,
suppliers, independent contractors and other business relations of any NCI
Company.  By initialing in the space provided below, Executive acknowledges that
he has read carefully and had the opportunity to consult with legal counsel
regarding the provisions of this Section 8(b).  /s/ D.M.[INITIAL].
 

 
 

--------------------------------------------------------------------------------

 



 
9. Enforcement.  The Company and Executive agree that if, at the time of
enforcement of Section 7 or 8, a court holds that any restriction stated in any
such Section is unreasonable under circumstances then existing, then the maximum
period, scope or geographical area reasonable under such circumstances will be
substituted for the stated period, scope or area.  Because Executive’s services
are unique and because Executive has access to information of the type described
in Sections 7 and 8, the Company and Executive agree that money damages would be
an inadequate remedy for any breach of Section 7 or 8.  Therefore, in the event
of a breach of Section 7 or 8, any NCI Company may, in addition to other rights
and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions of Section 7 or 8.  The
provisions of Sections 7, 8 and 9 are intended to be for the benefit of each NCI
Company and their respective successors and assigns, each of which may enforce
such provisions and each of which (other than the Company) is an express
third-party beneficiary of such provisions and this Agreement
generally.  Sections 7, 8 and 9 will survive and continue in full force in
accordance with their terms notwithstanding any termination of the Employment
Period.  By initialing in the space provided below, Executive acknowledges that
he has read carefully and had the opportunity to consult with legal counsel
regarding the provisions of this Section 9.  /s/ D.M.[INITIAL].
 
10. Management Equity.  In connection with the execution of the Original
Agreement and the Merger Agreement, Executive entered into the Existing
Management Equity Agreements and, as of the date hereof, Executive owns the
equity securities listed on Exhibit A.
 
11. Other Representations and Warranties of Executive.  Executive represents and
warrants to the Company and its Subsidiaries as follows:
 
(a) Other Agreements.  Executive is not a party to or bound by any employment,
noncompete, nonsolicitation, nondisclosure, confidentiality or similar agreement
with any other Person which would materially affect his performance under this
Agreement.
 
(b) Authorization.  This Agreement when executed and delivered shall constitute
a valid and legally binding obligation of Executive, enforceable against
Executive in accordance with its terms.
 
12. Survival of Representations and Warranties.  All representations and
warranties contained herein shall survive the execution and delivery of this
Agreement.
 
13. Certain Definitions.  When used herein, the following terms shall have the
following meanings:
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more of its intermediaries, controls, is controlled
by or is under common control with such Person.
 
“Business” means (i) the publishing and distributing of printed and online
advertising and related information and the provision of lead generation and
community media products and services for residential and commercial real estate
and all logical and reasonable extensions of such business; (ii) any business
into which any NCI Company enters during the Employment Period pursuant to any
acquisition, joint venture, other strategic partnership or otherwise; and (iii)
any other business in which the Company or its Subsidiaries engage as of the
date on which Executive ceases to be employed by the Company or its
Subsidiaries.
 
“EBITDA” means “EBITDA” as defined in, and calculated in accordance with, the
Loan Agreement.
 

 
 

--------------------------------------------------------------------------------

 

“Existing Management Equity Agreements” means (i) the Securities Purchase and
Holders Agreement dated January 7, 2005 by and among the Company, Executive and
the other investors signatory thereto and (ii) the Securities Exchange Agreement
dated January 7, 2005 by and among the Company, Executive and the other
management investors signatory thereto.
 
“Good Reason Event” means, during the Employment Period, a substantial
diminution in Executive’s professional responsibilities or a significant
reduction in the Salary or in the aggregate of the Benefits, services,
perquisites, and amenities which Executive was theretofore receiving.
 
“Loan Agreement” means that certain Term Loan Credit Agreement, dated as July
20, 2007, among Network Communications, Inc., Gallarus, Toronto Dominion
(Texas), LLC, as administrative agent, and other financial institutions
signatory thereto, as in effect as amended, restated, renewed, extended,
restructured, supplemented, modified, refinanced or replaced from time to time.
 
“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).
 
 “Sale of the Company” means a transaction or series of related transactions as
a result of which a Person or group of Persons directly or indirectly acquire
(i) equity securities of the Company constituting a majority (by voting power)
of the equity securities of the Company on a fully-diluted basis (whether by
merger, consolidation, sale or transfer of any or all of the Company’s
outstanding securities) or (ii) all or substantially all of the Company’s assets
determined on a consolidated basis.
 
“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of such Person or entity or a combination thereof.  For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a limited liability company, partnership, association or other
business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any managing director, managing member,
or general partner of such limited liability company, partnership, association
or other business entity.  Unless stated to the contrary, as used in this
Agreement the term Subsidiary means a Subsidiary of the Company.
 
14. Key-Man Life Insurance.  Executive agrees to submit to any requested
physical examination in connection with the Company’s or any Subsidiary’s
purchase of a “key-man” insurance policy.  Executive agrees to cooperate fully
in connection with the underwriting, purchase and/or retention of a key-man
insurance policy by the Company or any of its Subsidiaries.
 

 
 

--------------------------------------------------------------------------------

 

15. Miscellaneous.
 
(a) Notices.  All communications or notices required or permitted by this
Agreement shall be in writing and shall be deemed to have been given (a) on the
date of personal delivery to the recipient or an officer of the recipient, or
(b) when sent by telecopy or facsimile machine to the number shown below on the
date of such confirmed facsimile or telecopy transmission (provided that a
confirming copy is sent via overnight mail), or (c) when properly deposited for
delivery by a nationally recognized commercial overnight delivery service,
prepaid, or by deposit in the United States mail, certified or registered mail,
postage prepaid, return receipt requested on the date set forth in the records
of such delivery service or on the third day after so deposited in the United
States mail, in each case, addressed as follows:
 
Notices to Executive, to:
 
Dan McCarthy
 
212 Bedford Road
 
Greenwich, CT  06831
 
Telecopy: (914) 764-8373
 
Notices to the Company to:
 
c/o Court Square Capital Partners
 
Park Avenue Plaza
 
55 E. 52nd Street, 34th Floor
 
New York, NY 10055
 
Attention: Ian Highet
 
                 John Overbay
 
Telecopy: (212) 752-6184
 
with a copy (which shall not constitute notice to the Company), to:
 
Kirkland & Ellis LLP
 
601 Lexington Avenue
 
New York, NY 10022
 
Attention: Armand A. Della Monica
 
                 Susan J. Zachman
 
Telecopy: (212) 446-6460
 
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
 
(b) Amendment and Waiver.  No modification, amendment or waiver of any provision
of this Agreement will be effective unless such modification, amendment or
waiver is executed by the Company (with the approval of the Board) and
Executive.  The failure of any party to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.
 

 
 

--------------------------------------------------------------------------------

 



 
(c) Severability.  Without limiting Section 9, whenever possible, each provision
of this Agreement will be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect the validity, legality or enforceability of any other provision of
this Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Agreement
will be reformed, construed and enforced in that jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained in this
Agreement.
 
(d) Entire Agreement.  Except as otherwise expressly set forth herein, this
agreement embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way
including, without limitation, that certain Employment Agreement, dated June 28,
2002, by and between Executive and Gallarus and the Original Agreement.  The
only agreements between Executive and the Company governing Executive’s rights
and obligations with respect to equity ownership in the Company are the Existing
Management Equity Agreements, and no other agreement or understanding exists
between the parties on such matters.
 
(e) Successors and Assigns.  This Agreement will bind and inure to the benefit
of and be enforceable by the Company, Executive and their respective assigns;
provided, that Executive may not assign his rights or delegate his duties under
this Agreement without the prior written consent of the Company.
 
(f) Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts each of which may be an electronically transmitted copy which shall
be deemed an original, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same Agreement.
 
(g) Descriptive Headings; Interpretation; No Strict Construction.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement.  Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa.  Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof.  The use of the words “include” or “including” in this
Agreement shall be by way of example rather than by limitation.  The use of the
words “or,” “either” or “any” shall not be exclusive.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.  The
parties agree that prior drafts of this Agreement shall be deemed not to provide
any evidence as to the meaning of any provision hereof or the intent of the
parties hereto with respect hereto.
 

 
 

--------------------------------------------------------------------------------

 



 
(h) GOVERNING LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED.  IN
FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER
THAT JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE
LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
 
(i) Consent to Arbitration.
 
(A) Generally.  The arbitration procedures described in this Section 15(i) will
be the sole and exclusive method of resolving and remedying disputes arising out
of this Agreement, other than disputes arising out of or relating to Section 7
or 8 of this Agreement.  Except as otherwise provided in the JAMS’ Comprehensive
Arbitration Rules and Procedures as in effect from time to time (the “JAMS
Rules”), the arbitration procedures described in this Section 15(i) and any
Final Arbitration Award (as defined below) will be governed by, and will be
enforceable pursuant to, the Uniform Arbitration Act as in effect in the State
of New York from time to time.  Disputes that are subject to arbitration under
the first sentence of this Section 15(i)(A) are referred to herein as “Eligible
Disputes.”
 
(B) Procedures.  If Executive and the Company do not amicably resolve any
Eligible Dispute within thirty (30) days after delivery of a written notice by
one such party to the other that an Eligible Dispute exists, then such dispute
will be submitted to binding arbitration.  The arbitral proceeding will take
place in New York City, New York or such other location agreeable to Executive
and the Company, before an arbitration panel consisting of three individuals
experienced in matters of the type involved in the dispute (the “Arbitration
Panel”); provided, however, that Executive and the Company may agree to choose a
single arbitrator who is agreeable to them to act as the Arbitration
Panel.  Executive will choose one such individual and the Company will choose
one such individual to serve as its representative on the Arbitration Panel, and
those two individuals jointly will choose a third such individual within ten
(10) business days thereafter; provided, that if those two individuals cannot
agree upon an acceptable third member of the Arbitration Panel within such
period, the third member will be chosen under the JAMS Rules.  Notwithstanding
the foregoing, if either Executive or the Company fails to choose an individual
to serve as its representative on the Arbitration Panel within such thirty-day
period, the representative selected by the other party shall resolve the
Eligible Dispute individually.
 
(C) Conduct of Arbitration.  The arbitration (including discovery) will be
conducted under the JAMS Rules, as the same may be modified by any written
agreement between Executive and the Company.  The Arbitration Panel will conduct
the arbitration in a manner so that the final result, determination, finding,
judgment or award determined by the Arbitration Panel (the “Final Arbitration
Award”) is made or rendered as soon as practicable, and Executive and the
Company will use reasonable efforts to cause a Final Arbitration Award to occur
within ninety (90) days after the Arbitration Panel is selected.  Any Final
Arbitration Award will be final and binding upon Executive and the Company, and
there will be no appeal from or reexamination of any Final Arbitration Award,
except in the case of fraud or perjury or misconduct by the Arbitration Panel
prejudicing the rights of Executive or the Company or to correct manifest
clerical errors.
 
(D) Enforcement.  A Final Arbitration Award may be enforced in any state or
federal court having jurisdiction over the subject matter of the related
Eligible Dispute.
 

 
 

--------------------------------------------------------------------------------

 



 
(E) Expenses.  As part of the Final Arbitration Award, the prevailing party in
any arbitration proceeding described in this Section 15(i) will be entitled to
recover from the non-prevailing party its reasonable attorneys’ fees and
disbursements and other out-of-pocket costs, and the non-prevailing party also
will be required to pay all other reasonable costs and expenses associated with
the arbitration; provided, that (1) if the Arbitration Panel is unable to
determine that a party is a prevailing party under JAMS Rules in any such
Arbitration proceeding, then such costs and expenses will be equitably allocated
by the Arbitration Panel upon the basis of the outcome of such arbitration
proceeding, and (2) if the Arbitration Panel is unable to allocate such costs
and expenses in such a manner, then the costs and expenses of such arbitration
will be paid one-half by Executive and one-half by the Company, and each of
Executive and the Company will pay the out-of-pocket expenses incurred by
it.  As part of any Final Arbitration Award, the Arbitration Panel may designate
the prevailing party for purposes of this Section 15(i).
 
(j) WAIVER OF JURY TRIAL.  NOTWITHSTANDING SECTION 15(i), EACH PARTY TO THIS
AGREEMENT HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY
JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR
ARISING OUT OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR THE VALIDITY,
PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF.
 
(k) Actions by the Company.  Any action, election or determination by the Board
or any committee of the Board pursuant to or relating to this Agreement will be
effective if, and only if, it is taken or made by (or with the prior approval
of) a majority of the members of the Board who are not at the time employees of
the Company or any of the Company’s Subsidiaries.
 
*****
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 
GMH HOLDING COMPANY




By:       /s/ Ian
Highet                                                          
Name:  Ian Highet
Title:


     /s/ Dan McCarthy                                                        
  Dan McCarthy



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


568,348.90 Shares of Class A Common Stock
159,090.91 Shares of Class L Common Stock

 
 

--------------------------------------------------------------------------------

 
